DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US7942240) in view of Finnie (US10526043) and CN109458242A (hereinafter ‘8242).
With respect to claim 1 Olsen discloses an exhaust muffler for an internal combustion engine, comprising:
A housing including an exterior wall (56 in figure 4),
A plurality of partitions (figure 7 elements 66’ ,68’, 70’) disposed within the housing defining a plurality of chambers, the plurality of partitions including a perforated first end plate (66’) disposed proximate to the first end, a perforated second end plate (70’) disposed proximate to he second end, and a baffle (68’) disposed between the perforated first end plate and the perforated second end plate;

An outlet pipe (98) disposed within the interior  and extending through the second end, through the plurality of partitions, through the plurality of chambers, and through the first end.
Olson does not expressly disclose an interior wall, and end caps of the muffler or the inclusion of additional partitions within the muffler, insulation material provided between the end caps and the perforated plates and a perforated portion of the outlet pipe. 
As it regards the inclusion of an interior wall Finnie discloses an exhaust component having an interior wall (106) concentric with the outer wall (102).
It would have been obvious to one of ordinary skill in the art to incorporate such a teaching to the muffler of Olsen to provide additional strength and an additional means of sound reduction.
‘8242 discloses a muffler having an exterior wall and end caps (see figure 1, end caps are 7 and 14) there being insulation material (19) provided between an end cap and a perforated plate (20) there further being a plurality of interior baffles (4 and 6) and wherein both the inlet and the outlet pipes have perforated sections (see figures 1 and 2).
It would have been obvious to combine the various additional elements as taught by ‘8242 with the device of Olsen as each of the respective elements provides for additional sound reduction in well understood ways which are effective when combined. 
With respect to claim 2 Olson as modified further includes an inlet plug installed in the inlet pipe proximate to the second end cap, and an outlet plug (see element 124) installed in the outlet pipe proximate the first end cap.
With respect to claim 3 Olson as modified further discloses wherein the perforated portion of the inlet pipe is located proximate the inlet plud and the perforated portion of the outlet pipe is located 
With respect to claim 4 Olson (figure 7) further discloses wherein at least one of the plurality of the baffles located between the first end plate and the second end plate is perforated.
With respect to claim 5 Olson as modified further discloses wherein a second insulation material is disposed between the second end plate and the second end cap (see teachings of  ‘8242) and a third insulation material is disposed between the interior all and the exterior wall (see Finnie 96).
With respect to claim 6 ‘8242 discloses wherein the insulation material is glass wool (summary of invention) a synonym for fiberglass.
With respect to claim 7 Olson discloses the partitions as mating with the exterior shell. As such
one of ordinary skill would recognize the components to pass all the way to the outer shell, this would mean through the insulation material and the interior wall.
With respect to claim 8 Olson (see figure 7) further discloses wherein a length of the inlet pipe and a length of the outlet pipe are equivalent, and the inlet pipe and the outlet pipe are arranged parallel and planar to each other.
With respect to claim 9 Olson as modified further discloses an exhaust muffler for an internal combustion engine comprising:
A housing (56 in figure 4) including an exterior wall, a concentric interior wall (as taught by Finnie), a first end cap and a second end cap (as taught by ‘8242) opposite the first end cap;
A plurality of partitions disposed within the housing and defining a plurality of chambers including at least a first resonator chamber proximate to the first end cap a second resonator chamber proximate to the second end cap and a cross flow chamber positioned between the first chamber and the second resonator chamber (see figure 4 of Olson), the plurality of partitions including a perforated first plate (see both Olson figure 7 and 8242 elements 20) disposed proximate to the first end cap, a 
A first insulation material disposed between the first end cap and the perforated first end plate (19 of 8242) the first insulation material adjacent to the perforated first end plate and adjacent to the first end cap;
An inlet pipe (Olson 96) disposed within the interior wall and extending through the first end cap, through the first resonator chamber, through the cross flow chamber and into the second resonator chamber, a portion of the inlet pipe disposed within the cross flow chamber being perforated (see teachings of ‘8242 for location of perforations); and 
An outlet pipe disposed within the interior wall and extending through the second end cap (98 of Olson) through the second resonator chamber, through the cross flow chamber, and into the first resonator chamber, a portion of the outlet pipe disposed within the cross flow chamber being perforated (see again ‘8242).
With respect to claim 10 Olson as modified further discloses (see both Olson and ‘8242) wherein portions of the inlet pipe an the outlet pipe disposed within the first resonator chamber and the second resonator chamber are solid.
With respect to claim 11 as it regards the location of the cross flow chamber it would have been an obvi9su matter of rearranging the order of the chambers so as to allow for the cross over chamber to be in the claimed location. As it regards the selection of the volume so the chambers as the resonant chambers function to reduce sound based upon their volumes it would have been obvious to provide them with the needed space while allowing the cross flow chamber to function with only the minimum amount of space. These are known functions of the chamber and as such known to be optimized. 
It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

With respect to claim 12 Olson as modified further discloses baffles that include a first solid baffle separating the first resonator chamber and the cross flow chamber, and a second solid baffle separating the second resonator chamber and the cross flow chamber as is shown by ‘8242.
With respect to claim 13 Olson as modified further discloses a second insulation material (see ‘8242) disposed between the second end plate and the second end cap, and a third insulation material (as taught by Finnie element 96) is disposed between the interior wall and the exterior wall.
With respect to claim 14 ‘8242 discloses the use of glass wool which is a synonym for fiberglass (summary of invention).
With respect to claim 15 Olson discloses the partitions as mating with the exterior shell. As such
one of ordinary skill would recognize the components to pass all the way to the outer shell, this would mean through the insulation material and the interior wall.
With respect to claim 16 Olson (see figure 7) further discloses wherein a length of the inlet pipe and a length of the outlet pipe are equivalent, and the inlet pipe and the outlet pipe are arranged parallel and planar to each other.
With respect to claim 17 Olson as modified further discloses an engine system, the engine system comprising an engine having at least one engine cylinder, each engine cylinder having a combustion chamber, a piston and an exhaust valve for release of exhaust gases (as is convention in an engine system); and 
An exhaust system in fluid connection with the engine, the exhaust system including an exhaust pipe and an exhaust muffler (see Olson figures 4, 7, 8) the exhaust muffler including :

A first perforated end plate proximate to the first end cap (see both Olson and ‘8242);
A second perforated end plate proximate to the second end cap (see again Olson and ‘8242);
A plurality of baffles positioned between the first perforated end plate and the second perforated end plate (see again ‘8242)
A first insulation material (19 in ‘8242) disposed between the first end cap and the perforated first end plate, the first insulation material; adjacent to the perforated first end plate and adjacent to the first end cap;
An inlet pipe (Olson 96) disposed within the interior wall and extending through the first end cap, through the first resonator chamber, through the cross flow chamber and into the second resonator chamber, a portion of the inlet pipe disposed within the cross flow chamber being perforated (see teachings of ‘8242 for location of perforations); and 
An outlet pipe disposed within the interior wall and extending through the second end cap (98 of Olson) through the second resonator chamber, through the cross flow chamber, and into the first resonator chamber, a portion of the outlet pipe disposed within the cross flow chamber being perforated (see again ‘8242).
With respect to claim 18 Olson as modified further discloses a second insulation material 919 in ‘8242) is disposed between the second endplate and the second end cap, and a third insulation (96 in Finnie) is disposed between the interior wall and the exterior wall.
With respect to claim 19 ‘8242 discloses the use of glass wool which is a synonym for fiberglass (summary of invention).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837